Title: To George Washington from John Searson, 18 April 1799
From: Searson, John
To: Washington, George



Sir,
City Washington 18th April 1799

’Twas from the Amiable Caracter I had heard of your Excellency, (even in Europe) for Benevolence, and Humanity, that Induc’d my application, when I last arriv’d in Philadelphia in Anno 1796 and presented to your Excellency Poem on Down-Hill, (the Seat of the Earl of Bristol) you then being President of the united States: Since that period, have publish’d in Philada and New York by a Subscription of 1200 Subscribers, Poems on various Occasions, which was well received, and one of which, was forwarded (by desire of your Excellency) by Colonel Biddle to Mount Vernon; And Since that Obtain’d subscriptions for 1000 Copies, at Baltimore, Alexandria, and City of Washington for the Publication of a Book never publish’d here before Call’d The Art of Contentment in prose and Verse but at my advanced years, find my Self Inadequat for the Business, the fatigue of travelling for Subscriptions, and returning the Books, being more than I Can well bear. As I am now so near Mount Vernon, I hope in a little time to do my Self the Honor of waiting on your Excellency, so as to Obtain an Adequate Idea of Mount-Vernon, and should I return to

Europe, Publish a Poem on it there. I was about 20 years chiefly in the Business of a Wholesale Mercht in Philadelphia but was unfortunately Subjected to a failure from a series of Noted losses and misfortunes in Trade, And in my youthful days, have been Tutor in one of the most reputable familys in New york, And Master of some of the best English Academys or Schools in this Country as well as Europe, have in London Now, two respectable Relations Who have both Seats in the House of Commons; offer’d obtaining for Me Clerk’s place in one of the first East India Stores, But my Wish to visit America before my decease was so great as to Induce my Visiting it, having Spent the greater part of my Life in so fine a Country, but alas! on my return, found my old friends, and Acquaintance, all deceas’d or Mov’d, so that my Case Seem’d that of Humanity. And Governor Jay Could not Consistent with his Sphere of Acting, prefer me to any office without a Superior Interest here: Thus situated I have had no place of Settlement since my Arrival, nor support, but by my little Publications—Perhaps your Excellency from Humane & Benevolent Principles, might think of Some little place of Support in Some Sphere of Life in this Country, suitable to my years and Qualifications. I have to beg your Excellencys pardon for a few thoughts on my reduc’d Situation—I leave this City in a few days for Alexandria. Mrs Law near the Capitol (the other day) took a Book, and was glad to hear her say your Excellency and lady were well. May that omnipotent Ruler of the universe, ever Surround you and yours, with every real and permanent felicity is the sincere Prayer of (may it please your Excellency) Your Ever Devoted And Obedient Servant

John Searson

